Case 0:19-cv-60505-RS Document 64 Entered on FLSD Docket 03/31/2020 Page 1 of 21



                             IN THE UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

       BPI SPORTS, LLC,

               Plaintiff,
       vs.
                                                      CASE NO.: 0:19-cv-60505-SMITH
       THERMOLIFE INTERNATIONAL,
       LLC and RONALD L. KRAMER,

               Defendants.


                                 MOTION FOR LEAVE TO AMEND

             Plaintiff, BPI Sports, LLC (“BPI”), by and through its undersigned counsel, pursuant to
  Federal Rule of Civil Procedure 15 and 16, Local Rule 15.1, respectfully moves this Court for
  entry of an Order granting BPI leave to file a Second Amended Complaint (“SAC”). Pursuant to
  Section 3I(1) of the CM/ECF Administrative Procedures, BPI’s proposed Second Amended
  Complaint is attached hereto as Exhibit A. For the convenience of the Court and the parties, a
  redline version reflecting the proposed changes is attached as Exhibit B. In support of this
  Motion, BPI respectfully refers the Court to the Memorandum of Law below.
  I.         INTRODUCTION
             The purposes for which BPI seeks to file the Second Amended Complaint is to (1) join
  Muscle Beach Nutrition, LLC as a party, (2) add greater specificity to the patent marking
  allegations (including those involving licensed products), and (3) confirm that another statement
  on the label for CRTN-3 constitutes false advertising. The new pleading also accomplishes the
  perfunctory task of removing Counts dismissed in the Court’s Order. D.E. 37. No new Counts
  are added in the SAC and any additional allegations are already rooted in the operative pleading.
  Recent events, recent discovery responses and recent actions by the Defendants justify the need
  for the changes and account for any delay. BPI believes that limited future discovery, outstanding
  third-party subpoenas and focused depositions should be sufficient to address the allegations in
  the SAC, including those against new party Muscle Beach Nutrition. Given that discovery is still
  open and does not close until July 8, 2020, the amendment will not cause prejudice to any existing
  or new parties. Accordingly, BPI believes there is good cause for the amendments.

                                              Page 1 of 21
Case 0:19-cv-60505-RS Document 64 Entered on FLSD Docket 03/31/2020 Page 2 of 21



  II.    BACKGROUND
         A.     The Relevant Court Orders
         On January 9, 2020, the Court issued two Orders: (1) Order (on Defendants’ Motion to
  Dismiss) [D.E. 37]; and (2) Order Setting Civil Trial Dates, Pretrial Deadlines, and Referral to
  Magistrate Judge [D.E. 38] (“Scheduling Order”). The Court’s Order on the Motion to Dismiss
  indicated that “discovery in this matter shall immediately commence.” Pursuant to both Orders,
  the deadline for the joinder of any additional parties and amendment of the Amended complaint
  [D.E. 12] was January 22, 2020. Pursuant to the Scheduling Order, BPI’s expert disclosures are
  due on April 8, 2020. Defendants’ expert disclosures are due on May 8, 2020. Rebuttal expert
  disclosures are due on May 29, 2020. The deadline for fact and expert discovery is July 8, 2020.
  The deadline for dispositive motions is August 10, 2020.
         B.     Muscle Beach Nutrition, LLC
                1.      ThermoLife and Kramer’s Relationship to Muscle Beach Nutrition
         Counts I and II of the operative Amended Complaint are directed to false advertising under
  15 U.S.C. § 1125(a) and common law unfair competition, respectively. D.E. 12, ¶¶167-180.
  These Counts address representations on the label of a product bearing ThermoLife’s trademark
  “Muscle Beach Nutrition” and the product name “CRTN-3” (shown below). D.E. 12, ¶¶70-80.




         BPI named ThermoLife International, LLC (“ThermoLife”) and Ronald Kramer
  (“Kramer”) as Defendants regarding these Counts based on overwhelming public evidence that
  the Muscle Beach Nutrition brand is controlled by, sponsored by, or otherwise affiliated with
  ThermoLife and Kramer. D.E. 12. For example, ThermoLife owns the trademarks “Muscle
  Beach Nutrition” and “Muscle Beach” for dietary supplements. D.E. 22-1. Trademark rights
  can only be acquired through use in U.S. commerce and ThermoLife submitted a statement of use
  to the United States Patent and Trademark Office (“USPTO”) under 15 U.S.C. Section 1051(d)
  averring that the first use was by ThermoLife on May 28, 2017. Id. This statement was made
                                           Page 2 of 21
Case 0:19-cv-60505-RS Document 64 Entered on FLSD Docket 03/31/2020 Page 3 of 21



  under penalty of fine or imprisonment under 18 U.S.C. § 1001. Id. The specimens submitted by
  ThermoLife to evidence its use in commerce was the identical packaging featured in the Amended
  Complaint, albeit different products. Compare D.E. 12, ¶73 and D.E. 22-1 (shown below).




         Products    bearing   “Muscle     Beach    Nutrition”    are   sold   on    the   website
  https://musclebeach.com/ wherein the domain name incorporates ThermoLife’s trademark.
  Kramer is the Chief Executive Officer of Muscle Beach Nutrition and therefore controls the
  company and the content. D.E. 62-1. Marketing materials refer to both ThermoLife and Muscle
  Beach and/or Muscle Beach Nutrition, including t-shirts that Kramer is fond of wearing at events.
  D.E. 23, p. 7. ThermoLife’s Facebook page invites customers to “come down and see us on
  Muscle Beach, Venice California,” despite the fact that ThermoLife and Kramer are both located
  in Arizona. D.E. 12, ¶¶4, 5. The building at the corporate address of Muscle Beach Nutrition,
  1811 Ocean Walk, Venice, California, has featured three ThermoLife banners (shown below).




         In the trademark action ThermoLife International LLC v. Shartouni, Case No.: 2:18-cv-
  01546-JJT (D. Arizona), filed by ThermoLife on May 22, 2018, ThermoLife made claims against
  a series of websites incorporating “muscle beach” or “muscle beach nutrition” and pled that it
                                           Page 3 of 21
Case 0:19-cv-60505-RS Document 64 Entered on FLSD Docket 03/31/2020 Page 4 of 21



  owns and “does business” under the “Muscle Beach Nutrition” and “Muscle Beach” marks. D.E.
  22-2. According to ThermoLife, “Kramer is widely known in the dietary supplement industry
  and those in the industry recognize that Mr. Kramer is affiliated with ThermoLife and the names
  that ThermoLife does business under, like Muscle Beach.” 1 Id. ThermoLife requested that all
  of the muscle beach websites be transferred “to ThermoLife” (not Muscle Beach Nutrition).
         On April 5, 2019, ThermoLife filed a Notice of Opposition to a third-party trademark
  application for “Muscle Beach South Beach” relying on its rights in Muscle Beach Nutrition and
  Muscle Beach.       D.E. 22-3.     In this Opposition, ThermoLife informed the USPTO that it
  “continually used” the marks Muscle Beach and Muscle Beach Nutrition for dietary supplements
  in interstate commerce since “at least as early as May, 2017.” Id. ThermoLife informed the
  USPTO that it “expended substantial effort and resources for years to advertise and promote [the
  marks] and the products sold and services provided under these marks.” Id. (emphasis added).
  According to ThermoLife, this use has been “continuous, widespread and notorious interstate use.”
  Id. Thus, BPI had more than a substantial basis to name ThermoLife and Kramer as Defendants.
                 2.      Defendants Are Obstructing Discovery Of Muscle Beach Nutrition
                         a.        Party Discovery Regarding Muscle Beach Nutrition
         In pursuit of its claims, BPI served written discovery on Defendants on February 5, 2020,
  including Requests for Production to ThermoLife and Kramer and a First Set of Interrogatories to
  ThermoLife.     D.E. 62-2.       On February 6, 2020, BPI served Kramer with a First Set of
  Interrogatories. Id. Defendants responses to BPI’s Requests for Production and Interrogatories
  were provided on March 20, 2020. D.E. 62-3. Simple inspection of the responses reveals that
  Defendants have either decided to not participate in certain discovery at all because they are
  allegedly not Muscle Beach Nutrition, or severely restrict their participation in favor of their own
  unilateral position.
         For example, despite the fact that BPI’s First Request for Production were served on both


  1
     Having made these admissions in a pleading, ThermoLife is judicially estopped from taking the
  position that it does not do business under the name “Muscle Beach Nutrition” and there is no
  affiliation between the two. Allapattah Services, Inc. v. Exxon Corp., 372 F.Supp.2d 1344, 1367)
  (S.D. Fla. 2005) (“The Eleventh Circuit has repeatedly held that the doctrine of judicial estoppel
  is applied to the calculated assertion of sworn divergent positions, and is designed to prevent
  parties from making a mockery of justice by inconsistent pleadings”) (citing Salomon Smith
  Barney, Inc. v. Harvey, 260 F.3d 1302, 1308 (11th Cir. 2001)).

                                             Page 4 of 21
Case 0:19-cv-60505-RS Document 64 Entered on FLSD Docket 03/31/2020 Page 5 of 21



  ThermoLife and Kramer, Kramer did not serve any objections or responses. D.E. 62-2, p. 13.
  Although Kramer provided objections to BPI’s Interrogatories, he refused to provide any
  substantive answers simply because they were directed to discovering facts surrounding Muscle
  Beach Nutrition. D.E. 62-3. Indeed, despite admitting that he has the information requested by
  BPI, he relied on the excuse that “[t]here is no claim in this lawsuit against Muscle Beach Nutrition,
  LLC.” Id., p. 46. Each interrogatory commenced with the statement that “Kramer stands by his
  objections here and will not produce information in response to this interrogatory.” Id. Such a
  position is contrary to the scope of discovery and precludes BPI from rebutting Defendants’
  unsupported position that they are a wholly separate entity from Muscle Beach Nutrition.
         BPI received similar responses from ThermoLife.            Regarding requests for financial
  information regarding the product CRTN-3, ThermoLife did not deny being in possession of these
  documents, but rather, indicated that because “Muscle Beach Nutrition, LLC is a different
  company than ThermoLife International, LLC”…“[t]hese are not ThermoLife documents to
  produce; responsive documents are in the possession and control of Muscle Beach Nutrition,
  LLC. D.E. 62-4, p. 26, Request No. 20; see also, Id., p. 46, Interrogatory No. 17. In response to
  questions regarding who is responsible for advertising and patent marking of CRTN-3,
  ThermoLife responded “Muscle Beach Nutrition, LLC.” D.E. 62-3. 2
                         b.      Third Party Discovery Regarding Muscle Beach Nutrition
         On February 21, 2020, a subpoena was served on Muscle Beach Nutrition for documents
  and a deposition.     Exhibit C.     In addition to serving the ordinary purpose of retrieving
  information relevant to BPI’s merits and damages case, the subpoena was intended to establish the
  identities, roles and operations of the entities involved; investigate sharing or comingling of
  directors, employees, facilities and assets; and explore alter ego theories. Given that notice to
  ThermoLife and Kramer was necessary anyway and given that Kramer is the CEO of Muscle
  Beach Nutrition, on February 19, 2020, BPI’s counsel provided the subpoena to counsel of record
  for the Defendants, Gregory Collins of the firm Kercsmar & Feltus PLLC, to ask if he would
  accept service, but the request was denied. The deposition (and document production) were
  noticed for March 12, 2020. On March 3, 2020, BPI was notified by another attorney at Kercsmar
  & Feltus that their firm does not represent Muscle Beach Nutrition. This did not stop the firm


  2
    On March 27, 2020, BPI moved to compel documents and responses in those instances where
  Defendants refused to produce any documents or answer interrogatories at all. D.E. 62.
                                             Page 5 of 21
Case 0:19-cv-60505-RS Document 64 Entered on FLSD Docket 03/31/2020 Page 6 of 21



  from speaking on its behalf and informing BPI that Kramer was the intended witness and was
  travelling March 10-19. On March 5, 2020, BPI agreed to postpone the deposition due to
  Kramer’s travel and asked to be put in touch with counsel for Muscle Beach Nutrition.
         On March 6, 2020, objections were provided to BPI by Matthew Wolf of Turner Friedman
  Morris & Cohan LLP (in Beverly Hills, California) on behalf of Muscle Beach Nutrition. Exhibit
  D. Between March 13-23, 2020, emails were exchanged between counsel for BPI and Mr. Wolf
  regarding the subpoena and Muscle Beach Nutrition’s compliance with same. Exhibit E. On
  March 17, 2020, due to coronavirus issues affecting California and elsewhere, BPI agreed to treat
  the subpoena as documents only and defer the deposition until the time of Kramer’s individual
  deposition in this case. Id. After some additional delay, on March 23, 2020, Mr. Wolf indicated
  he would speak to his client (Mr. Kramer) about documents and revert back to BPI’s counsel. Id.
         On March 25, 2020, BPI enlisted California counsel, Dan Silverman of Venable, LLP, to
  attend to the local meet and confer requirements prior to filing a motion to compel (including
  setting up a telephonic conference to do so). Shortly thereafter, on March 25, 2020, Mr. Wolf
  indicated that Gregory Collins, counsel for Defendants (but not Muscle Beach Nutrition), should
  be present on the call and while Muscle Beach Nutrition was willing to meet and confer, it was
  “not agreeing to waive any objections or produce documents.” Id. (email dated March 25, 2020,
  10:17 a.m.). Quite obviously, this decision was made by Kramer.
         The next day, Mr. Collins personally injected himself into these discussions, insisting that
  he be present during the meet and confer conference. Id. (email dated March 26, 2020, 12:36
  a.m.). Ironically, after ThermoLife took the uncompromising position that “responsive documents
  are in the possession and control of Muscle Beach Nutrition,” Mr. Collins hurled accusations that
  the mere service of a subpoena on Muscle Beach Nutrition constituted “a transparent effort to
  harass ThermoLife customers with subpoenas seeking irrelevant information.” Id. According
  to Mr. Collins, ThermoLife has a protectable interest in ensuring that its customers are not
  “harassed” and “production under this subpoena would unquestionably require Muscle Beach
  Nutrition to produce documents that include ThermoLife’s confidential business [information].” 3
  Id. Mr. Collins did not identify any confidential information, nor is it clear why any would exist
  if they were indeed separate companies operating at arm’s length.


  3
    BPI is attempting to secure documents pursuant to this subpoena which may require a motion to
  compel in California district court. At this time of this filing, nothing has been produced.
                                            Page 6 of 21
Case 0:19-cv-60505-RS Document 64 Entered on FLSD Docket 03/31/2020 Page 7 of 21



         C.      The False Patent Marking Allegations (Count VI)
                 1.      Discovery Informed the False Marking of Licensed Products
         BPI’s false marking claims under 35 U.S.C. § 292 involve the product bearing the
  ThermoLife’s trademark Muscle Beach Nutrition, “CRTN-3.”              This product also includes
  ThermoLife’s trademark “NO3-T”, corresponding to the website, http://www.no3-t.com/patents/,
  which lists patents that do not cover the product. D.E. 12, ¶¶158-166, 194-199.
         The Amended Complaint also alleged that “ThermoLife’s licensee’s products are falsely
  marked with the ThermoLife Patents.” D.E. 12, ¶165, see also, p. 33 (header). In Count VI, BPI
  specifically alleged that:
         Defendants, individually or collectively, caused to be deceptively marked, affixed,
         or used the legend “NO3-T” in connection with product(s) of licensee(s) to convey
         that the creatine nitrate contained therein was encompassed under at least one claim
         of each ThermoLife Patent listed on http://www.no3-t.com/patents/.

  Id., ¶197. In the Court’s Order (on the Motion to Dismiss) [D.E. 37], the Court held that BPI’s
  allegations regarding these licensees “lacks the specificity required of Rule 9(b).” D.E. 37, p. 16.
         On March 20, 2020, in response to an interrogatory reciting: “[i]dentify every ThermoLife
  licensee which markets a nitrate product,” ThermoLife identified the brand names: Cellucor,
  Dedicated USA, Purus Labs, Scivation, PEScience, Ghost, Labrada, Evolution Nutrition, VMI,
  BSN, Wrkethic, Stance, Vitasport, XP2, Cellshock Research, ForzaOne, Build Fast Formula,
  Nutrex Research, MTS Nutrition, Pump Chasers, Core Nutrition, RYSE, Arms Race, and Muscle
  Beach Nutrition. D.E. 62-3, p. 5, response to Interrogatory No. 3.
         In response to an interrogatory reciting “whether ThermoLife requires any licensee to mark
  their nitrate product(s) with the ‘NO3-T’ logo, and if so, what products and under what
  circumstances,” ThermoLife referenced “patent licenses that its patent licensees have entered into
  with ThermoLife” which “indicated under what circumstances a product must be marked with the
  NO3-T trademark.” D.E. 62-3, p. 5, response to Interrogatory No. 6; see also, p. 6, response to
  Interrogatory No. 7. These confidential licenses identified by ThermoLife were produced on the
  same date as the responses, March 20, 2020 (bates-stamped TLI000469-572). In response to an
  interrogatory reciting “[i]dentify the person(s) who decides which ThermoLife patents are listed
  on the website http://www.no3-t.com/patents/, ThermoLife responded “Ron Kramer.” D.E. 62-
  3, p. 8, response to Interrogatory No. 13.



                                               Page 7 of 21
Case 0:19-cv-60505-RS Document 64 Entered on FLSD Docket 03/31/2020 Page 8 of 21



         Since the filing of the Amended Complaint, the website http://www.no3-t.com/patents/ has
  undergone continuous changes. After being accused of false marking, ThermoLife substantially
  modified the website in an obvious attempt to avoid liability and mitigate damages. Compare
  D.E. 22-4 (initial marking website dated March 18, 2019), Amended Complaint (D.E. 12, dated
  April 19, 2019) and D.E. 22-5 (subsequent marking website dated May 27, 2019). Although
  Defendants insisted that Muscle Beach Nutrition was a licensee, it was not listed on this website.
  D.E. 22-5. On March 20, 2020, ThermoLife produced the current version of the website, printed
  March 18, 2020, which does list Muscle Beach Nutrition. 4 Exhibit F (TLI000460-62).
         The discovery provided by ThermoLife confirms that licensed products are falsely marked.
  For example, Woodbolt Distribution, LLC (d/b/a) Cellucor marks its products C4 Original, C4
  Ultimate, C4 Extreme Energy, NO3 Chrome, NO3 Ultimate, M5 Ultimate and CN3 with
  ThermoLife’s trademark “NO3-T,” but were falsely associated with irrelevant patents on
  ThermoLife’s website, www.no3-t.com/patents. 5 D.E. 22-4. 6
         The current version of ThermoLife’s website lists Muscle Beach Nutrition along with the
  products CRTN (a/k/a CRTN-3) and another amino acid nitrate product, “Pre-Train.” CRTN-3
  is still being falsely marked, even after Defendants were first given notice of the false marking in
  the Amended Complaint on April 19, 2019. D.E. 12. With similar reasoning, the product “Pre-
  Train” bears the “NO3-T” logo and has been falsely marked on earlier website versions with the



  4
    Certain intervening versions of ThermoLife’s website produced in discovery did not list Muscle
  Beach Nutrition (TLI000458) whereas others did (TLI000075, TLI000466 and TLI463).
  5
     As set forth in the proposed Second Amended Complaint (“SAC”), Cellucor’s C4 Original
  product is not covered by at least the claims of the ‘836 Patent, the ‘921 Patent, the ‘368 Patent,
  the ‘369 Patent, the ‘045 Patent, or the ‘047 Patent. Likewise, C4 Ultimate is not covered by the
  ‘836 Patent, the ‘921 Patent, the ‘368 Patent, the ‘369 Patent, or the ‘045 Patent; C4 Extreme
  Energy is not covered by the ‘836 Patent, the ‘921 Patent, the ‘368 Patent, the ‘369 Patent, the
  ‘045 Patent, the ‘047 Patent, or the ‘100 Patent; NO3 Chrome and NO3 Ultimate are not covered
  by the ‘074 Patent, the ‘836 Patent, the ‘921 Patent, the ‘368 Patent, the ‘369 Patent, the ‘045
  Patent, or the ‘047 Patent; M5 Ultimate and CN3 are not covered by the ‘836 Patent, the ‘921
  Patent, the ‘368 Patent, the ‘369 Patent, the ‘045 Patent, the ‘047 Patent, or the ‘100 Patent. SAC,
  ¶¶108-110. All of these patents were listed on ThermoLife’s website. D.E. 22-4.
  6
      The same reasoning can be applied to the remainder of the licensees named by ThermoLife in
  the above discovery response, since any patent that was listed on the previous website, that is not
  listed adjacent to the products on the current version of the website, was originally falsely marked
  with the earlier listed patents in connection with that product. SAC, ¶111.
                                            Page 8 of 21
Case 0:19-cv-60505-RS Document 64 Entered on FLSD Docket 03/31/2020 Page 9 of 21



  ‘074 Patent, the ‘836 Patent, the ‘921 Patent, ‘572 Patent, the ‘288 Patent, the ‘368 Patent, the ‘369
  Patent and the ‘045 Patent. SAC, ¶111.
                 2.      A Recent Decision Has Issued From the Federal Circuit
         This case involves Defendants’ false marking of products based on a patent estate that
  matured from parent U.S. Patent No. 7,777,074 (“the ‘074 Patent”). D.E. 12, ¶37. As originally
  issued, the compound “creatine nitrate” was covered by a claim in the ‘074 Patent. Id., ¶¶81-82.
  The ‘074 Patent was the subject of multiple reexaminations during which this claim was rendered
  invalid in view of the prior art. Id., ¶83. In response, ThermoLife pursued claim 6 that recited:




         During the course of reexamination, this claim was finally rejected by the USPTO, and the
  rejection was affirmed by the Patent and Trial Appeal Board. On January 10, 2020, the Court of
  Appeals for the Federal Circuit affirmed the Board’s decision. In re ThermoLife International,
  LLC, 2020 WL 114123 (Fed. Cir. January 10, 2020). Thus, ThermoLife does not own a claim to
  the species creatine nitrate and any claims by Defendants to the contrary, either expressly or
  implicitly, are false, unfair and misleading. Likewise, any product marked with the logo “NO3-
  T” and associated with the ‘074 Patent on the website, http://www.no3-t.com/patents/, based solely
  on the fact that the product contains creatine nitrate is falsely marked. Yet, Defendants continued
  to list this patent in connection with several products, including Cellucor’s products. Exhibit F.
         Immediately prior to the filing of this motion, but after Defendants received a copy of the
  Second Amended Complaint, a review of the marking website http://www.no3-t.com/patents/
  revealed that Defendants have furiously scrubbed the ‘074 Patent from the webpage, at least in
  association with the Cellucor products, leaving only empty boxes (shown below). This stands as
  another demonstration of the website control and culpability of Defendants. Exhibit G.




                                             Page 9 of 21
Case 0:19-cv-60505-RS Document 64 Entered on FLSD Docket 03/31/2020 Page 10 of 21




         D.      The False Advertising Allegations (Counts I and II)
         BPI’s false advertising claims under 15 U.S.C. § 1125(a), and common law unfair
  competition (Counts I and II), involve representations regarding the superiority and exclusivity of
  CRTN-3. D.E. 12, ¶¶70-80, 167-180. The label for the product includes the representation
  “hyper infused creatine matrix.” This statement is equally false, unfair and misleading and
  already captured by the Amended Complaint given that the product itself, the label and this
  “matrix” representation were all presented therein, coupled with the allegation that “[t]he acts
  complained of above constitute violations of 15 U.S.C. § 1125(a).”           D.E. 12, ¶73, 168.
  Nevertheless, out of an abundance of caution, BPI seeks to add the representation to paragraph 76
  of the Amended Complaint (paragraph 86 of the SAC) which calls out other aspects of the label.
  III.   GOVERNING LAW
         A decision whether to grant or deny a motion for leave to file an amended complaint is
  within the sound discretion of the district court. Foman v. Davis, 371 U.S. 178, 182 (1962). A
  pretrial scheduling order “controls the course of the action unless the court modifies it.” Fed.R.
  Civ.P. 16(d). A “schedule may be modified only for good cause and with the judge’s consent.”
  Fed. R. Civ. P. 16(b)(4). Once a party seeking leave to file an untimely amendment has made a
  showing of good cause for its delay, a court should “freely give leave when justice so requires.”
  Fed. R. Civ. P. 15(a)(2).
         In deciding whether to grant leave to amend, the Court may consider the following factors:
  undue delay, bad faith, or dilatory motive, repeated failure to cure deficiencies by previously
  permitted amendments, undue prejudice to the opposing party, and the futility of the amendment.
  Grayson v. Kmart Corp., 79 F.3d 1096, 1109 (11th Cir. 1996); see also Maynard v. Md. Of Regents
  of the Div. of Univers. Of the Fla. Dep’t of Educ., 342 F.3d 1281, 1287 (11th Cir. 2003). Even
  where a party has missed the deadline to amend the pleadings by several months, diligence may

                                           Page 10 of 21
Case 0:19-cv-60505-RS Document 64 Entered on FLSD Docket 03/31/2020 Page 11 of 21



  be reflected in the manner in which a party sought discovery. Horton v. Exact Software of North
  America, 2012 WL 13134495, *2 (S.D. Fla. July 20, 2012) (“Turning to the facts of this case,
  Plaintiff missed the March 2, 2012 deadline for the amendment of pleadings by three (3)
  months…However, it appears that Plaintiff has been diligent, at least as it relates to seeking
  discovery.”).
           Likewise, a party may be justified in adding a new party after the amendment deadline if
  the true role it plays is only revealed during discovery. Slip-N-Slide Record, Inc. v. TYT Records,
  LLC, 2006 WL 8431691, *2 (S.D. Fla. October 27, 2006) (Under the circumstances, we are
  satisfied that TeeVee Toons has met its burden under Rule 16(b) and shown good cause for the
  delay in moving to add these individuals to the case. Although their names may have been in the
  public domain, TeeVee Toons did not necessarily have knowledge, sufficient to allege in a
  pleading, of the role each played in allegedly damaging TeeVee Toons until Waserstein’s
  deposition. The requirements of Rule 16(b) have thus been satisfied.”). The addition of a party
  may be effectuated without the addition of new causes of action. Renfrow v. First Mortgage
  America, Inc., 2010 WL 11558215, *1 (S.D. Fla. October 8, 2010) (“After careful review, the
  Court finds that Plaintiffs have demonstrated good cause to amend their Complaint to include
  JPMorgan Chase and Federal Home Loan Mortgage Corporation as additional parties…however,
  that Plaintiffs have not demonstrated good cause to…include the additional causes of action.”).
  IV.      ARGUMENT
           Application of the foregoing standards to the present situation warrants that BPI be granted
  leave to file the Second Amended Complaint. As the following discussion demonstrates, there is
  no evidence of bad faith, undue delay, dilatory motive, or repeat failures to cure deficiencies by
  amendments.
           A.     Muscle Beach Nutrition Should Be Added As A Defendant
           Defendants are playing the corporate name game and attempting to have it at least three
  different ways. In order to secure a trademark, enforce it and preclude others from pursuing
  similar marks, Defendants informed the USPTO, the Trademark Trial and Appeal Board and the
  District of Arizona—through judicial admissions and statements under oath—that ThermoLife
  owns the trademark Muscle Beach Nutrition, continuously uses it in commerce and “does business
  as” Muscle Beach Nutrition, including “advertising and promoting” the products. D.E. 22-1, 2
  and 3.

                                             Page 11 of 21
Case 0:19-cv-60505-RS Document 64 Entered on FLSD Docket 03/31/2020 Page 12 of 21



         After being accused of false advertising, the opposite magically became true and there was
  nothing for BPI to discover.       ThermoLife had no advertising, no expenditures from the
  promotions and no revenue was generated. D.E. 62-4. Rather, as ThermoLife contends in its
  recent discovery responses, discoverable information is only “in the possession and control of
  Muscle Beach Nutrition.” Id. When BPI attempted to secure the exact same information from
  Muscle Beach Nutrition, Defendants’ attorney (who expressly indicated that he does not represent
  Muscle Beach Nutrition) attempted to force their way into discovery conferences under the auspice
  that a single subpoena to the party Defendants identified constitutes “harassment” in the pursuit of
  “irrelevant” information. Exhibit E. The obvious purpose was to obstruct discovery and steer it
  on behalf of the related parties, ThermoLife and Kramer.
         BPI recognizes that one way to address these contrary positions and “hide the ball” tactics
  is to continue pressing discovery against all entities and move to compel where necessary. BPI is
  currently fighting a war on both coasts in this regard (i.e., California and Florida). Exhibits C-E;
  D.E. 62.    BPI believes that once discovery is complete, Defendants’ initial, non-litigation
  positions will be revealed as accurate and Muscle Beach Nutrition will be exposed as a closely
  held company, with few officers, directors, employees, offices, operations that serves as an alter
  ego and/or mere instrumentality of ThermoLife and/or Kramer. SAC, ¶¶61-68. Even at this
  stage of the litigation, Defendants have not pointed to any credible evidence to establish that
  Muscle Beach Nutrition is anything other than a shell corporation operated by Kramer. This
  likely explains why Kramer has not produced a single piece of paper in response to BPI’s document
  requests or answered a single interrogatory on behalf of any entity. D.E. 62-2, 62-3.
         The other way to address the current situation is to add Muscle Beach Nutrition as a party.
  BPI has been more than diligent pursuing discovery regarding this entity, particularly given the
  obstacles. Following the Court’s Order on Defendants’ Motion to Dismiss (January 9, 2020), BPI
  prepared and served party discovery (February 5, 2020) and non-party discovery (February 21,
  2020). Immediately following receipt of Defendants’ responses (March 20, 2020), BPI began
  preparing the Second Amended Complaint, meeting and conferring regarding same and preparing
  the instant motion for leave to amend. Due in part to Defendants’ actions, and due in part to
  delays caused by coronavirus (COVID-19), BPI’s efforts to secure information from Muscle Beach
  Nutrition are still continuing. Although BPI has missed the amendment date by slightly over two
  months, BPI’s diligence is reflected in the manner in which it sought discovery, which can be

                                            Page 12 of 21
Case 0:19-cv-60505-RS Document 64 Entered on FLSD Docket 03/31/2020 Page 13 of 21



  given due consideration. Horton v. Exact Software of North America, 2012 WL 13134495, *2
  (S.D. Fla. July 20, 2012) (allowing amendment three months after deadline).
          Notably, in the event Muscle Beach Nutrition shares liability for BPI’s false advertising
  and unfair competition claims (as repeatedly alleged by Defendants), BPI has a separate cause of
  action against this entity. However, the most efficient way to proceed is to add Muscle Beach
  Nutrition as a party to this case. Not only would this consolidate all implicated entities and
  address all issues, it avoids the need for BPI to file a second lawsuit. Although Defendants have
  indicated that they unilaterally oppose the addition of Muscle Beach Nutrition as a party, 7 litigants
  who (i) take credit for advertising in order to further their pre-trial interests, including gathering
  all the goodwill, then (ii) deny liability and implicate the non-party and its actions in every regard,
  then (iii) attempt to deny, obstruct and interfere with discovery of that party, are hardly in a position
  to complain that the non-party is being added to the litigation.
          Given that the decision to add Muscle Beach Nutrition is based, in part, on Defendants’
  recent discovery responses, and its behavior during discovery, BPI has not engaged in undue
  delay. 8 Although Defendants have indicated that it will suffer undue prejudice due to the stage
  of the litigation, this objection lacks adequate basis and constitutes form over substance. The
  product bearing ThermoLife’s trademark Muscle Beach Nutrition, CRTN-3, has been in the case
  since the filing of the Amended Complaint. D.E. 12, ¶73. BPI’s false advertising and unfair
  competition claims concern representations on the label of this product, including the supplement
  facts, which are already present in the Amended Complaint. Id.
          As further reflected in the Amended Complaint, the label falsely represents that CRTN-3
  is the “First-time Fusion Of Creatine Nitrate, Creatine Hydrochloride, and Creatine Monohydrate.”
  D.E. 12, ¶73. BPI has also concluded that the representation that CRTN-3 includes a “hyper
  infused creatine matrix” is false and misleading as reflected on the product label in the Amended
  Complaint and referred to in existing Counts I and II. D.E. 12, ¶¶73, 168, 175. Under such
  circumstances, there are no new allegations which greatly simplifies the decision to add a party.


  7
    On March 25, 2020, BPI provided a draft of the SAC to Defendants. On March 27, 2020,
  counsel for Defendants’ counsel provided a four-page letter indicating why Defendants “will not
  consent to the filing” of the SAC because the “late juncture will severely prejudice” the defense.
  8
    Likewise, there is no credible evidence that BPI has acted in bad faith, operated under an
  improper motive or engaged in the repeated failure to cure deficiencies by previously permitted
  amendments.
                                              Page 13 of 21
Case 0:19-cv-60505-RS Document 64 Entered on FLSD Docket 03/31/2020 Page 14 of 21



  Slip-N-Slide Record, Inc. v. TYT Records, LLC, 2006 WL 8431691, *2 (S.D. Fla. October 27,
  2006) (good faith under Rule 16(b) to add parties but no new allegations). Indeed, given the
  nature of Muscle Beach Nutrition, the representations of Defendants and their relationship to this
  entity, including the fact that Kramer is the Chief Executive Officer, there is barely a new party.
         Defendants will not be prejudiced by the posture of the case. The next deadline in the case
  is the expert report deadline of April 8, 2020. However, as the party which bears the burden of
  proof, BPI is the only responsible for meeting this deadline. D.E. 38. The rebuttal reports are
  not due until May 8, 2020, and besides, the existing Defendants, including Kramer, would be
  addressing the allegations contained in BPI’s expert reports anyway. Adding Muscle Beach
  Nutrition (a closely held corporation of Kramer) fails to create any extra work, particularly when
  there are no new allegations. Thus, the addition of this party presents no prejudice regarding
  expert reports. If it does, BPI would not object to an extension of this deadline, with court
  permission. Finally, there are three months left in discovery and over four months before the
  dispositive motion deadline, which is sufficient time for Muscle Beach Nutrition to defend itself.
         Last, the Second Amended Complaint is not futile or so frivolous as to justify denying
  BPI’s leave to amend. An amendment is futile only when the complaint as amended would still
  be properly dismissed or immediately be subject to summary judgment for the defendant.
  Cockrell v. Sparks, 510 F.3d 1307, 1310 (11th Cir. 2007) (amendment is futile if defendant would
  be entitled to summary judgment on the merits of the claim if the amendment were allowed).
  Defendants already attempted to dismiss the false advertising allegations in the Amended
  Complaint and failed. D.E. 37. Given the purported liability of Muscle Beach Nutrition, and the
  newly discovered evidence, it is appropriate to allow the proposed amendment to add this party.
         B.      The False Marking Allegations Should Be Updated
                 1.      The Products of ThermoLife’s Licensees Are Falsely Marked
         Count VI of the Amended Complaint is currently directed to false marking claims under
  35 U.S.C. § 292. D.E. 12, ¶¶158-166, 194-199. As noted, the Amended Complaint originally
  alleged that “ThermoLife’s licensee’s products are falsely marked with the ThermoLife Patents.”
  D.E. 12, ¶165, 197. Since the Court’s Order (on the Motion to Dismiss), BPI has been able to
  secure the information from Defendants to satisfy Rule 9(b). D.E. 37, p. 16. Thus, BPI requests
  permission to update the false marking allegations to include products other than CRTN-3.



                                            Page 14 of 21
Case 0:19-cv-60505-RS Document 64 Entered on FLSD Docket 03/31/2020 Page 15 of 21



         On March 20, 2020, ThermoLife provided the specific names of licensees (including
  Cellucor); directed BPI to the actual licenses to ascertain under what circumstances licensed
  products must be marked; and provided, for the first time, the licenses that contain this information.
  D.E. 62-3, p. 5, Interrogatory Nos. 3 and 6; TLI000469-572. On this same day, ThermoLife
  produced the current version of the website (TLI000460) (printed March 18, 2020), listing
  Cellucor and other licensees. Exhibit F. Since then, Defendants have been modifying the
  marking site attempting to stay one step ahead of BPI. Exhibit G. Based on the circumstances,
  BPI is now in a position to allege false marking of the product marketed by licensee Cellucor and
  the other brands listed on ThermoLife’s marking website. SAC, ¶¶108-110.
         With similar reasoning set forth above regarding false advertising and unfair competition,
  BPI has been more than diligent pursuing discovery regarding false marking. See, discovery
  timeline, supra. Given that the decision to modify the marking allegations is based, in part, on
  Defendants’ recent discovery responses, BPI has not engaged in undue delay. As is clear from
  the actions of Defendants in constantly modifying the marking website, the landscape of the false
  marking continues to change, and as such, BPI should be permitted to modify the allegations to
  account for such changes. In the event the Court agrees that Defendants can be liable for the false
  marking relating to the licensed products (discussed in detail, infra), BPI has a separate cause of
  action against Defendants regarding these products. However, the most efficient way to proceed
  is to add the additional marking claims to this case. Not only would this consolidate all of the
  marking issues, it avoids the need for BPI to file a second lawsuit.
         Defendants will not suffer any undue prejudice due to the stage of the litigation. The false
  marking allegations have been in the case since the filing of the Amended Complaint. D.E. 12,
  ¶¶158-166. The entire substantive cause of action, whether under the Amended Complaint or the
  Second Amended Complaint, centers on the patents listed on Defendants’ own websites,
  www.thermolife.com and http://www.no3-t.com/patents/.           These websites list ThermoLife’s
  patents and Kramer controls the content. D.E. 62-3, p. 8, response to Interrogatory No. 13. The
  addition of the false marking of the licensed products is therefore of no moment since the only
  thing that appears on the various licensed products is the same ThermoLife trademark, “NO3-T”.
         As noted, the next deadline in the case is BPI’s expert report deadline of April 8, 2020 and
  rebuttal reports are not due until May 8, 2020. The existing Defendants will be addressing the
  existing false marking allegations and the only difference if the amendment is granted is that there

                                             Page 15 of 21
Case 0:19-cv-60505-RS Document 64 Entered on FLSD Docket 03/31/2020 Page 16 of 21



  will be more instances of false marking. This does not give Defendants’ room to complain about
  undue prejudice, particularly given that Defendants’ false marking is morphing and continuing.
  Finally, there are three months left in discovery and over four months before the dispositive motion
  deadline, which is sufficient time for Defendants to participate and prepare a defense.
         Finally, updating the marking requirements to cover licensed products is not futile or
  frivolous. BPI takes this opportunity to address an argument previously advanced by ThermoLife
  in its Motion to Dismiss, and reflected in the Court’s Order, which has been misused by Defendants
  during the litigation. Specifically, Defendants baldly alleged in the Motion to Dismiss that “the
  false marking statute is clear: liability only attaches to the person that marked the product.” D.E.
  16, p. 8 (emphasis in original). At best, this interpretation begs the question of what is meant by
  “marking,” but given Defendants’ claim that a patentee (licensor) could never be responsible for
  the marking associated with a licensee’s product, the statute is hardly “clear” on this point.
  Significantly, Defendants offered no case law in support of this bizarre statutory interpretation,
  notwithstanding that Defendants were the only ones advancing it. Id.
         BPI addressed this argument in its opposition to the Motion to Dismiss by pointing out,
  inter alia, that Defendants’ position makes no sense under the more recent virtual marking
  provisions of 35 U.S.C. § 287. In response, Defendants added no more value to the discussion,
  but rather, provided a truncated portion of the statute again focusing on the physical act of marking
  the commercial embodiment (“whoever marks upon”), and again alleging that a licensor could not
  be liable for such “marking” by a licensee. D.E. 30, p. 9 (citing “Section 292”). 9
         In its Order, the Court noted that “BPI has cited no case law extending liability to a patent
  holder for markings by a licensee, when the marking statute on its face attaches liability to the
  person who marks the unpatented product. See 35 U.S.C. § 292(a) (“Whoever marks upon, or
  affixes to, or uses in advertising…).” D.E. 16 (emphasis in original). However, under the virtual
  marking provisions, the act of “attachment” is not the touchstone Defendants have made it out to
  be, much less where, as here, the licensee is forced to attach Defendants’ own logo which, standing
  alone, may identify ThermoLife, but otherwise fails to provide the public with notice of anything.



  9
     In the event Defendants are correct that a licensee is either wholly, or even at least partially
  liable for the marking of its own product (i.e., affixing “NO3-T”), this further weighs in favor of
  adding Muscle Beach Nutrition as a party, and the product “Pre-Train,” so that all of the marking
  issues involving this culpable entity can be resolved in the same case.
                                            Page 16 of 21
Case 0:19-cv-60505-RS Document 64 Entered on FLSD Docket 03/31/2020 Page 17 of 21



         The virtual marking provisions in § 287 accomplish marking through “a posting on the
  Internet, accessible to the public without charge for accessing the address, that associates the
  patented article with the number of the patent.” Id. Defendants must bear responsibility and
  liability for a licensed product where (1) the patentee controls the substantive content of the
  marking website; and (2) the patentee contractually requires the licensee to affix its trademark
  logo. D.E. 23, p. 12-13. This makes legal and logical sense since, absent the “association of the
  patented article with the number of the patent” (provided by Defendants), the licensee’s mere act
  of “affixing” a bare logo, with zero context, does not constitute “marking” under any interpretation
  of the statute. To remove any doubt about what entity is effectuating the marking, Defendants’
  own marking website, http://www.no3-t.com/patents/, states:
         In accordance with 35 U.S.C. 287(a), the reader is hereby placed on notice of
         ThermoLife International, LLC’s rights in the United States Patents and Patent
         Applications listed on this site and associated with the products listed.
  D.E. 22-5; Exhibit F. Accordingly, what is abundantly “clear” from Defendants’ own website, 10
  is that “marking” is the intellectual choice of associating particular patents with particular products
  and providing the public notice of same. 11 Defendants are the only entity engaging in this action.
         Moreover, as the Court aptly pointed out in its Order, § 292 also contemplates “advertising
  in connection with any unpatented article, the word ‘patent’ or any word or number importing that
  the same is patented, for the purpose of deceiving the public.” Such advertising is accomplished
  through the dynamic discussed above whereby Defendants require licensee to use its trademark
  “NO3-T” and maintain the marking website, http://www.no3-t.com/patents/. Alternatively, as
  expressly stated in the Amended Complaint, ThermoLife’s main website http://thermolife.com/
  brazenly touts “Patented Nitrate Technology,” “19 Nitrate Related Patents,” “More Than 450


  10
      Defendant Ron Kramer is responsible for the content on this website. D.E. 62-3, p. 8, response
  to Interrogatory No. 13.
  11
       Prior to the amendment to § 287 permitting virtual marking, BPI would be inclined to agree
  that a patentee (licensor) would likely not be responsible for a licensee’s marking if, for example,
  a license simply required to the licensee to “mark the product” and the licensee affixed the patent
  numbers on a particular product (or its label, packaging insert, or the like). Likewise, under the
  virtual marking provisions, in the event the licensee maintained and controlled the marking website
  (and therefore was solely responsible for the “association” of patents to products), BPI would be
  inclined to agree that the patentee would likely not be liable. However, it is untenable under the
  virtual making provisions to suggest that patentee escapes all liability where the patentee maintains
  the marking website and the licensee only does exactly what the patentee tells it to do.
                                             Page 17 of 21
Case 0:19-cv-60505-RS Document 64 Entered on FLSD Docket 03/31/2020 Page 18 of 21



  Valid Claims” and “Patent Coverage in 26 Countries.” Amended Complaint, ¶31; see also, SAC,
  ¶33. On this website, ThermoLife directly threatens anyone interested in making a dietary
  supplement with amino acid nitrates in an effort to convey the false and unfair impression that any
  third-party company must obtain a license from ThermoLife to do so. Amended Complaint, ¶32;
  SAC, ¶34. ThermoLife displays a list of specific products to create the false impression that a
  license is needed to market or sell them, including various amino acid nitrates, including creatine
  nitrate and arginine nitrate. Amended Complaint, ¶33; SAC, ¶35. This website contains a
  hyperlink which takes a user directly to ThermoLife’s marking website, www.no3-t.com/patents.
  Amended Complaint, ¶35; SAC, ¶37.          Such activities constitute “advertising in connection
  with…unpatented articles…for the purpose of deceiving the public.” 35 U.S.C. § 292.
         Significantly, the discovery provided by ThermoLife has established that ThermoLife and
  Kramer are liable for the false marking of licensee’s products (such as Cellucor) because these
  Defendants: (i) contractually require licensees to include ThermoLife’s own trademark “NO3-T”
  on the licensed products; (ii) the licensed products do not independently reference any of
  ThermoLife’s patents; (iii) the logo “NO3-T” has no intrinsic significance without the associated
  virtual marking; and (iv) ThermoLife and/or Kramer control the content on the virtual marking
  website, http://www.no3-t.com/patents/, whereas the licensees have no control over the content.
  Thus, all patent marking is done under the direction of ThermoLife and/or Kramer, in the manner
  dictated by ThermoLife and/or Kramer, while the intellectual choice of association particular
  products with particular patents (i.e., the actual substantive aspect of “patent marking”) is carried
  out entirely by ThermoLife and/or Kramer. 12


  12
      With respect to the Court’s observation that BPI had not provided “case law extending liability
  to a patent holder for markings by a licensee,” BPI undertook a diligent search for such authority.
  BPI notes that the best guidance should come from cases involving virtual marking where the
  patent holder maintains the website. Unfortunately, the number of false marking cases is limited
  overall and even more so since the advent of virtual marking under America Invents Act (“AIA”)
  (September 16, 2011). If this is a case of first impression, BPI was unable to identify a case
  denying licensor liability for false marking under these circumstances. Although a pre-AIA case,
  and not factually on point, in Troll Busters, LLC v. Roche Diagnostics GMBH, et al., 2011 WL
  3859721, *7 (Fed. Cir. August 31, 2011), one of plaintiff’s primary allegations against Defendant
  Life Technologies was that it “required licensees to mark products with specific lists of patents
  according to required language…” The court granted leave on the question of licensor liability
  and instructed the plaintiff to “tailor its allegations regarding Defendants’ offending conduct and
  intent to deceive to more closely track the conduct and position of the individual companies.” Id.
  According to the court, “pleading with this level of specificity with regard to one or more of the
                                            Page 18 of 21
Case 0:19-cv-60505-RS Document 64 Entered on FLSD Docket 03/31/2020 Page 19 of 21



                 2.      False Marking Should Be Updated Regarding The ‘074 Patent
         The Court of Appeals for the Federal Circuit has confirmed the rejection of ThermoLife’s
  composition of matter (i.e., compound) claim in the ‘074 Patent directed to creatine nitrate. In re
  ThermoLife International, LLC, 2020 WL 114123 (Fed. Cir. January 10, 2020). Based on the
  initial decision by the USPTO Examiner and the Patent Trial and Appeal Board, the false marking
  allegation was already included in the Amended Complaint addressing the false marking of CRTN-
  3 and licensed products. With respect to licensed products, BPI alleged that Defendants were
  “conveying the false message that the specific creatine nitrate is subject to a composition of matter
  patent claim, which it is not.”     D.E. 12, ¶197.      When the Federal Circuit confirmed that
  ThermoLife did not own a claim to this species, licensed products should not have been marked
  with this patent if the presence of creatine nitrate was the original basis for doing so. Nonetheless,
  simple inspection of Defendants’ website revealed that they were still marking several products
  containing creatine nitrate with this patent months later, including Cellucor’s products C4 Original,
  C4 Ultimate, C4 Extreme Energy, M5 Ultimate and CN3. Exhibit F. Accordingly, BPI seeks to
  add the allegations regarding the ‘074 Patent by having the above quotation apply to the false
  marking of Cellucor’s products as set forth in the Second Amended Complaint (¶133).
  V.     CONCLUSION
         In light of the foregoing, the motion for leave should be granted and BPI should be given
  permission to file the Second Amended Complaint as a separate docket entry pursuant to Section
  3I(1) of the CM/ECF Administrative Procedures.




  alleged instances of false marking as to each Defendants would provide a factual basis for
  alleging…that such Defendant has engaged in similar acts of false marking.”). Id. Thus, BPI
  believes that, under Troll Busters, the SAC pleads sufficient culpable behavior by Defendants to
  attach liability regarding the products of its licensees. On March 26, 2020, counsel for BPI
  requested that counsel for Defendants provide any legal authority in their possession supporting
  the position that a party cannot be held liable for false virtual marking under this fact pattern.
  Counsel for Defendants have not provided any legal authority in response to this request.
                                             Page 19 of 21
Case 0:19-cv-60505-RS Document 64 Entered on FLSD Docket 03/31/2020 Page 20 of 21



  Respectfully submitted,                               Dated this 31st day of March, 2020.
                                                        KRINZMAN, HUSS & LUBETSKY
                                                        FELDMAN & HOTTE
                                                        Cary A. Lubetsky
                                                        Florida Bar No. 961360
                                                        Salvatore H. Fasulo
                                                        Florida Bar No. 143952

                                                        800 Brickell Avenue, Suite 1501
                                                        Miami, Florida 33131
                                                        Telephone: (305) 854-9700
                                                        Facsimile: (305) 854-0508
                                                        Primary email: cal@khllaw.com
                                                                         shf@khllaw.com
                                                        Secondary email: eservicemia@khllaw.com

                                                        HILLYER LEGAL, PLLC

                                                        s/ Gregory L. Hillyer
                                                        Gregory L. Hillyer
                                                        Fla. Bar No. 682489
                                                        Email: ghillyer@hillyerlegal.com
                                                        5335 Wisconsin Avenue, N.W.
                                                        Suite 440
                                                        Washington, D.C. 20015-2052
                                                        Telephone: 202-686-2884
                                                        Facsimile: 202-686-2877

                                                        Attorneys for Plaintiff BPI Sports, LLC



                       CERTIFICATE OF GOOD FAITH CONFERENCE

         I certify that, in accordance with Local Rule 7.1(a)(3), on March 25, 2020, undersigned

  counsel for Plaintiff conferred with counsel Defendants in a good faith effort to resolve the issues,

  including providing a copy of a draft amended pleading in clean and redline form. On March 27,

  2020, counsel for Defendants indicated that it opposes the motion for leave to amend.




                                            Page 20 of 21
Case 0:19-cv-60505-RS Document 64 Entered on FLSD Docket 03/31/2020 Page 21 of 21



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing Motion for Leave to

  Amend was filed via CM/ECF on March 31, 2020 and served on counsel of record.



                                                         s/ Gregory L. Hillyer




                                        Page 21 of 21
